DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 9, filed 25 February 2021, with respect to claims 13-14 have been fully considered and are persuasive.  Therefore, the § 112(b) rejections of claims 13-14 have been withdrawn. 

Applicant’s arguments, see Page 9, filed 25 February 2021, with respect to claims 1, 5-8, 10-16, and 19-20 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1, 5-8, 10-16, and 19-20 have been withdrawn. 

	Allowable Subject Matter
Claims 1, 3-7, 9-16, and 18-23 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1,3-7,10-15: None of the prior art of record, alone or in combination, teaches or discloses a method for aligning a layer of photopolymers, the method comprising:
 	asymmetrically focusing the first light onto a first region of the layer of photopolymers; and 
 	asymmetrically focusing the second light onto a second region distinct from the first region of the layer of photopolymers, 
 	wherein the first region and the second region each has a surface area with an aspect ratio of at least 2,500:1.
 	in combination with the rest of the limitations of independent claim 1.
Claims 9,21-22: None of the prior art of record, alone or in combination, teaches or discloses a method for aligning a layer of photopolymers, the method comprising:
 	asymmetrically focusing the first light onto a first region of the layer of photopolymers; and 
 	asymmetrically focusing the second light onto a second region distinct from the first region of the layer of photopolymers, wherein:
 		the first region has a length of at least 5 mm and a width of at most 2 m;
 		the second region has a length of at least 5 mm and a width of at most 2 m; and
	moving the layer of photopolymers includes moving the layer of photopolymers in a  direction along the width of the first region,
 	in combination with the rest of the limitations of independent claim 9.
Claims 16,19-20: None of the prior art of record, alone or in combination, teaches or discloses an apparatus for aligning a layer of photopolymers, wherein:
 	the second optical element has an optical profile that is axially asymmetric such that the first region and the second region each has a surface area with an aspect ratio of at least 2500:1;
 	the first region includes a first portion of photopolymers that are aligned in a first direction in response to the first light; and
 	the second region includes a second portion of photopolymers that are aligned in a second direction in response to the second light, the second direction being distinct from the first direction,
 	in combination with the rest of the limitations of independent claim 16.
Claims 18,23: None of the prior art of record, alone or in combination, teaches or discloses an apparatus for aligning a layer of photopolymers, wherein:
 	the second optical element is a cylindrical lens configured such that the first surface region and the second surface region each has a surface area with an aspect ratio of at least 2500:1,
 	in combination with the rest of the limitations of independent claim 18. 




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896